Citation Nr: 0533037	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-21 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disease, to include chloracne due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to December 
1969.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In a March 2005 decision, the Board noted 
that the veteran had filed a notice of disagreement with the 
RO's decision, but that a Statement of the Case (SOC) had not 
been issued.  The Board incorrectly remanded this matter to 
the RO for issuance of a supplemental statement of the case.

The RO, in compliance, issued an SSOC on July 16, 2005.  The 
record does not show the filing of a substantive appeal by 
the veteran.  Rather, a statement in lieu of VA Form 646, 
dated September 30, 2005, was filed by the veteran's 
representative.  

The Board can accept the representative's statement as the 
substantive appeal.  38 C.F.R. § 20.301 (2005).  Further, in 
light of the fact that the Board is granting a reopening of 
the claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a skin disease, to include chloracne due to 
herbicide exposure, there is no prejudice to the appellant in 
adjudicating this claim.

The issue of entitlement to service connection for a skin 
disorder, claimed as chloracne due to exposure to herbicides 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Service connection for a skin disease was denied by a 
December 1999 rating decision.  

2.  Evidence submitted since the December 1999 rating 
decision includes evidence not previously submitted to agency 
decisionmakers, which is neither cumulative nor redundant, 
and when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The December 1999 rating decision denying entitlement to 
service connection for a skin disorder is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a), 20.200, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and is applicable to 
this appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Here, the record indicates that the 
RO complied with the provisions of the VCAA.  As the 
determination being made at this time is a grant, there is no 
prejudice to the veteran's claim by VA's failure, if any, to 
conduct further analysis and explanation of the provisions of 
the VCAA and VA's compliance with the VCAA.

The claim for service connection for a skin disease, claimed 
as cyst/rash, was denied by the RO in a December 1999 rating 
decision.  While a timely notice of disagreement of that 
decision was filed, the veteran did not timely perfect an 
appeal.  Therefore, in an April 2003 decision, the Board 
dismissed the appeal of the December 1999 rating decision.  
The rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.  In order to reopen the claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5108.

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 38 
C.F.R. § 3.156(a)).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

The evidence of record at the time of the RO's December 1999 
rating action included private medical records which 
indicated that the veteran received treatment for skin 
condition.  A November 1983 treatment report noted that he 
had had cysts for the past five years.  May 1987 treatment 
records indicate that a right forearm cyst, with the onset 
being approximately 10 years ago, was removed.  VA treatment 
records indicate that in March 1998, the veteran reported 
occasional skin rashes and colorless skin bumps.  A February 
1998 treatment report indicates that he had a nontender 
nodule on his face, which was probably a fatty lipoma.  Also 
of record was a comprehensive health summary, received in 
August 1999, which noted that he reported bumps on his head, 
arms, and hand.  

The informal claim to reopen was filed in July 2003, as part 
of a substantive appeal.  

Evidence received subsequent to the 1999 rating decision 
includes VA medical records dated between 2000 and 2004, 
which indicate complaints or treatment for various skin 
conditions (fatty lipomas, cysts).  Of particular interest is 
an October 2004 VA treatment report which notes that the 
veteran reported a history of multiple cysts beginning in 
December 1969, having 13 lesions or cysts removed throughout 
the years.  The examiner concluded that the veteran had 
cystic acne consistent with chloracne.  

The Board finds that this 2004 VA treatment report 
constitutes new and material evidence.  While there was prior 
evidence of the existence of cysts, the veteran had not been 
diagnosed with chloracne in the past.  Chloracne is a 
presumptive disease associated with exposure to Agent Orange 
if manifested within a certain specified period of time after 
such exposure.  38 C.F.R. §§ 3.307, 3.309 (2005).  Given the 
veteran's assertion that he has had cysts since 1969, as well 
as the fact that he had service in Vietnam, the current 
diagnosis of chloracne is material.  It relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the 1999 rating decision, and raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened.  


ORDER

The claim of entitlement to service connection for a skin 
disease, to include chloracne due to herbicide exposure, is 
reopened.




REMAND

A July 2001 VA treatment report indicates that six months 
ago, the veteran had multiple lesions removed by Dr. Kooi.   
A VA Form 21-4142, dated in November 2003, indicates that he 
had removal of cysts in 2003 at the Finger Lakes Dermatology.  
In addition, he had removal of cysts in 2002 at "K002 
Panglay."  He further reported that since 1970, he had had 
removal of 13 cysts by surgery.  Records of these treatments 
are not of record.  The RO should ensure that all available 
pertinent records since the veteran's separation from service 
is obtained and associated with the claims file.  The RO 
should then schedule the veteran for a VA examination to 
provide a diagnosis of all skin disorders, as well as the 
etiology of such skin disorders.  

Accordingly, this case is REMANDED for the following 
development:  

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers, 
VA and non-VA, that have treated him for 
his skin condition since service.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest are 
records from Dr. Kooi, Finger Lakes 
Dermatology, and "K002 Panglay."  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Once all outstanding records have 
been obtained, the RO should schedule the 
veteran for a VA dermatology examination.  
The claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.  After 
examination and review of the record, the 
examiner is to provide a diagnosis for 
any and all skin disorders.  The 
physician is to then indicate, with 
regard to each diagnosed skin disorder, 
whether it is at least as likely as not 
(50 percent probability or greater) that 
such skin disorder was incurred in 
service, or as a result of active duty 
service.  The physician is requested to 
indicate whether the cystic acne 
identified by the VA examiner in 2004 is 
actually a form of chloracne.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed. 

3.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


